Citation Nr: 0631681	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by fatigue, insomnia, joint pain, weakness, and 
tiredness, to include claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by headaches and photophobia, to include claimed 
as due to undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by ischemic gliotic changes in the brain, to 
include claimed as due to undiagnosed illness.  

4.  Entitlement to an initial rating in excess of 10 percent 
for mood disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, which included a period of service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO rating decision, which granted the 
veteran's claim of entitlement to service connection for a 
mood disorder and assigned a 10 percent rating, effective in 
September 2000, and which denied service connection for the 
following disability manifestations, to include claimed as 
due to undiagnosed illness:  fatigue, insomnia, joint pain, 
weakness, tiredness, headaches/photophobia, and ischemic 
gliotic changes in the brain.  The veteran appealed for a 
higher initial rating for the mood disorder, as well as for 
service connection for the listed disability manifestations. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file and to ensure that the veteran has been afforded due 
process in regard to claim development.  

First, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  A preliminary review 
of the record indicates that the RO has not sent the veteran 
any VCAA notice relevant to his claims, which includes the 
service connection claims and the claim for an initial 
rating in excess of 10 percent for mood disorder.  In that 
regard, it is noted that the RO issued a letter in June 
2001, referencing the VCAA and VA's duties under VCAA; 
however, the letter does not specify the claims at issue.  
Thus, this due process deficiency should be addressed on 
remand.  

On a related matter, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus, the RO 
should inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also provide an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Second, a preliminary review of the record indicates that 
the veteran stopped working in May 2000 and was thereafter 
in receipt of Social Security disability benefits.  The RO 
twice attempted (in September 2003 and December 2003) to 
obtain the records that the Social Security Administration 
(SSA) relied upon in making the award, but received no 
response from the SSA.  The RO should again attempt to 
obtain such records, or at least a negative response from 
the SSA if the records are not available.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Third, in regard to the higher rating issue, the Board notes 
that the veteran's last VA examination to assess the nature 
and severity of his mental disorder was conducted in 
November 2001, nearly five years ago, with an addendum 
report dated in February 2002.  As asserted by the veteran's 
representative in a statement dated in August 2006, the 
medical evidence on file is too old to adequately evaluate 
the veteran's mood disorder.  It is also noted that the 
veteran's Global Assessment of Functioning (GAF) scale score 
at the time of the November 2001 examination was 51, while 
GAF scores on VA outpatient records dated from June 2001 to 
March 2002 were 45.  Further, a statement dated in September 
2000 by the veteran's private physician, R.A., M.D., appears 
to indicate that the veteran was unable to work at that time 
due to ongoing psychiatric problems, as well as some 
physical disabilities.  The Board believes that another 
examination is in order, particularly to evaluate his 
current condition and to determine the extent to which his 
service-connected disorder contributes to his 
unemployability.  

Fourth, in regard to the claims relative to undiagnosed 
illness, the RO should arrange for the veteran to undergo a 
VA examination to determine the current nature and likely 
etiology of his claimed disability manifestations of 
fatigue, insomnia, joint pain, weakness, tiredness, 
headaches/photophobia, and ischemic gliotic changes in the 
brain.  While the veteran underwent VA general medical and 
chronic fatigue syndrome examinations in October 2001, which 
resulted in diagnoses of chronic fatigue syndrome, vague 
muscle aches associated with chronic fatigue, and fatigue, 
the examiner did not furnish an opinion regarding the 
etiology of the conditions, with one possible exception.  In 
regard to the diagnosis of fatigue, the examiner noted that 
it was not possible at that time to differentiate the 
fatigue related to the veteran's depression and a chronic 
lung disorder and the fatigue related to the veteran's 
chronic fatigue syndrome.  It is noted as well that the 
examiner remarked that the veteran claimed to be steadily 
improving in all of his symptomatology.  

On a related matter, the Board notes that, in a final rule 
published June 10, 2003, VA revised 38 C.F.R. § 3.317, the 
regulation under which VA grants service connection for 
disabilities due to undiagnosed illness occurring in Persian 
Gulf War veterans.  68 Fed. Reg. 34541 (June 10, 2003).  The 
revised regulation includes changes relevant to chronic 
fatigue syndrome, in particular, and the changes were made 
retroactively applicable effective March 1, 2002.  The 
veteran has not been apprised of the revised regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claim of entitlement to 
an initial rating in excess of 10 
percent for mood disorder, and the 
claims for service connection for 
disabilities manifested by fatigue, 
insomnia, joint pain, weakness, 
tiredness, headaches/photophobia, and 
ischemic gliotic changes in the brain, 
to include claimed as due to undiagnosed 
illness.  This notice should include 
advising the veteran as to what 
information and evidence that is 
necessary to substantiate his claims; 
what specific evidence and information, 
if any, he is responsible for providing 
to VA; what evidence VA will obtain on 
his behalf; and to submit any evidence 
in his possession relevant to his 
claims.  The VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) should also include the revised 
regulation changes relevant to chronic 
fatigue syndrome, as well as an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the issues on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson.  
The RO should then ensure that it has 
assisted the veteran by obtaining any 
identified evidence to substantiate his 
claims.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of the SSA decision awarding the veteran 
disability benefits and all medical and 
other records considered by the SSA in the 
disability award.  A response, positive or 
negative, should be noted for the record.  

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination in 
order to determine the current nature and 
severity of his service-connected mood 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
mood disorder.  In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.  If possible, the examiner 
should attempt to allocate the degree of 
impairment attributable to the mood 
disorder as opposed to any other 
psychiatric disease.  The examiner is 
requested to provide an opinion concerning 
the overall degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
manifestations, to include an opinion as 
to whether the veteran's mood disorder (to 
the exclusion of any other medical 
condition) renders him unemployable.  A 
complete rationale for all opinions 
expressed should be provided.

4.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and likely 
etiology of his fatigue, insomnia, joint 
pain, weakness, tiredness, 
headaches/photophobia, ischemic gliotic 
changes in the brain, and any chronic 
fatigue syndrome, all claimed as due to 
undiagnosed illness.  All indicated 
testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiner(s) for 
review in conjunction with the 
examination.  Detailed findings should be 
reported in connection with the 
evaluations.  In particular, the examiner 
should elicit from the veteran his medical 
history relevant to fatigue, insomnia, 
joint pain, weakness, tiredness, 
headaches/photophobia, and ischemic 
gliotic changes in the brain.  The 
examiner(s) should furnish an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any currently present 
chronic disability manifested by fatigue, 
insomnia, joint pain, weakness, tiredness, 
headaches/photophobia, and ischemic 
gliotic changes in the brain, to include 
chronic fatigue syndrome, result from an 
undiagnosed illness, or are otherwise 
etiologically related to the veteran's 
period of service from December 1990 to 
June 1991, which includes a tour of duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War.  
Complete rationale for all opinions should 
be furnished. 

5.  After the above has been completed, 
the RO should readjudicate the veteran's 
claims, based on a review of the entire 
record.  In so doing, the RO must consider 
both old and revised regulations 
pertaining to claims for compensation for 
disabilities due to undiagnosed illness 
occurring in Persian Gulf War veterans.  
See 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 
(final rule published June 10, 2003 and 
applied retroactively effective from March 
1, 2002).  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if in order.  No action is required on the part of the 
veteran or his representative until further notice is 
received, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


